Citation Nr: 0125758	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  94-48 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating for the period 
preceding December 7, 1999.    

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and L.W.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from April 1955 to April 1958.  

This matter was last before the Board of Veterans' Appeals 
(Board) in March 1999, on appeal from a September 1995 rating 
decision of the Winston-Salem, North Carolina  Department of 
Veterans Affairs (VA) Regional Office (RO).  In its decision, 
the RO denied the veteran's claim for a rating in excess of 
20 percent for service-connected degenerative disc disease 
and degenerative arthritis of the cervical spine, and a total 
rating based on individual unemployability.  In a subsequent 
RO decision in January 1998, the RO increased the veteran's 
service-connected cervical disability rating to 30 percent.  
In March 1998, the appellant stated his satisfaction with the 
30 percent rating, and withdrew the issue from further 
appellate consideration, but desired to continue his appeal 
with regard to the total disability rating due to service-
connected disability.

Upon its March 1999 review, the Board found that although the 
appellant did not meet the schedular rating prerequisites for 
the assignment of a total disability rating, his case 
warranted consideration of the issue on an extraschedular 
basis.  Because such action could only be undertaken in the 
first instance by the Director of VA's Compensation and 
Pension Service, ("Director") this matter was referred for 
such extraschedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
see also 38 C.F.R. §§ 3.321(b)(1); 4.16(b).

In December 1999, the Director ordered that further medical 
evaluation be undertaken to ascertain the impact of the 
appellant's service-connected disorder upon his 
employability.  In May 2001, after the conduct of further 
medical examination and evaluations, the Director found that 
the appellant did not meet the criteria for the assignment of 
a total disability evaluation based upon individual 
unemployability on an extraschedular basis.  

The Director further found that the December 1999 review 
constituted an informal claim for an increased disability 
rating, and held that the most recent medical evidence 
demonstrated that the appellant met the criteria for the 
assignment of a 60 percent disability evaluation under 38 
C.F.R. § 4.71a, Diagnostic Codes 5290-5293.  A 60 percent 
disability rating was therefore granted.  

The Director further found that the appellant's service-
connected cervical spine disorder was of sufficient severity 
so as to render him unemployable, and granted a total 
disability evaluation based upon individual unemployability.  
An effective date of December 7, 1999 for both the 60 percent 
evaluation and the total disability evaluation was 
established, as it represented the date of review of the 
appellant's claims folder by the Compensation and Pension 
Service.  The appellant was advised of the assignment of a 
total disability evaluation through the issuance of a 
Supplemental Statement of the Case, forwarded by letter dated 
June 7, 2001.  

The question of whether a higher rating should be assigned 
for the period preceding December 7, 1999, has been reviewed 
by the RO and developed on appeal.  However, the total rating 
currently in effect has been assigned only for the period 
beginning December 7, 1999.  Therefore, the question that 
remains before the Board is whether the total rating is 
warranted for the period preceding December 7, 1999.

 
FINDING OF FACT

In the period preceding December 7, 1999, the appellant's 
service-connected disability rendered him unable to obtain 
substantially gainful employment.


CONCLUSION OF LAW

A total disability rating based on individual unemployability 
due to the appellant's service-connected disability for the 
period prededing December 7, 1999, is warranted.  38 U.S.C.A. 
§§ 501, 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.15, 4.16, 4.17, 
4.19 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant's service medical records reflect that in March 
1958, he fell from a cable car and sustained injuries to his 
back and left side, jerking his neck from left to right.  
Radiographic studies then revealed peculiar irregularities of 
the spinous process and intervertebral spaces and some 
spurring at the joints from C2-C7.  The appellant was 
diagnosed as having strain of his cervical muscles.  He was 
treated with a head halter traction for three days and was 
discharged to duty after being found asymptomatic.

The appellant's claim for a total disability evaluation based 
upon individual unemployability was received on October 18, 
1994.

In due course of the development of his claim for a total 
disability evaluation, a copy of the appellant's disability 
file generated by the Social Security Administration (SSA) 
was received.  It reflects that in January 1994, the 
appellant was found to be disabled since December 1992 due to 
arthritis and pain of several appendages, and that the 
appellant's treating physician had opined the appellant to be 
completely disabled by his disabilities.  As to the 
appellant's service-connected cervical region, an 
accompanying medical report reflects that the appellant had 
no range of motion of the cervical spine, thoracolumbar spine 
or shoulder.  

Also included in the SSA file was a May 1993 letter authored 
by E.E., M.D., in which the physician observed that the 
appellant had arthritis pain from his neck down to his feet, 
and that he was in constant pain.  It was observed that the 
appellant needed assistance from his wife in performing basic 
hygienic tasks as well as excretory functions.  The appellant 
was noted to be unable to move his neck from side to side or 
backwards, and only able to move his neck downward to about 
50 degrees.  Clinical records authored by F.L.V., M.D., 
reflect that the appellant underwent a period of observation 
in May 1993, and was noted to have severe degenerative joint 
disease in his neck.  

A February 1994 letter from a VA physician was also included, 
observing that the appellant had again demonstrated very 
limited range of motion of the neck, with some weakness and 
loss of sensation in his hands.  He reported that although 
surgery was not recommended, such did not indicate that the 
appellant's condition was mild.  

At a hearing held before a member of the Board in September 
1996, the appellant testified that he had not been able to 
work in a full-time capacity since the neck accident.  He 
said that he worked as a safety engineer part time until 
1980, and then worked part-time in a supervisory capacity at 
another firm.  He said that his last active employment had 
been in 1990.  He also said that he drove a specially 
equipped car; was not able to sit at a word processor or 
computer; and had pain down his arms.

In June 1997 the RO received VA treatment records from 1993 
to 1997 reflecting a diagnosis of severe degenerative joint 
disease of multiple joints including the neck, and cervical 
disc disease.


The appellant underwent a VA physical examination in July 
1997.   He reported that he had worn a cervical collar for a 
number of years and was later fitted with a cervical brace 
which he wore all of the time.  He said that he passed out if 
he turned his head too quickly and had constant neck pain.  
Objective findings revealed that the appellant was in a 
cervical brace.  There was no evidence of swelling, 
deformity, angulation, false motion or shortening.  There was 
intra-articular involvement.  Range of motion studies were 
not performed due to the appellant's complaints of losing 
consciousness when turning his head.  The appellant was 
diagnosed as having fracture cervical spine with residuals.  
The examiner did not provide an opinion in regard to pain 
with range of motion, weakness, excess fatigability or 
incoordination and said that to render such an opinion would 
be "pure speculation."

Also in July 1997, the appellant underwent a VA Social and 
Industrial Survey that was conducted by a certified counselor 
of social work.  According to the survey report, the 
appellant had arrived at the clinic wearing a two-poster 
cervical orthosis. The examiner opined that it was impossible 
to imagine that the appellant could obtain or maintain any 
substantially gainful employment in light of his cervical 
condition.  She observed that given the appellant's use of a 
neck brace, employers would presume that the appellant would 
be a serious employment liability.  She also said that it was 
unlikely that the appellant would ever be able to obtain or 
maintain any substantially gainful employment.

The appellant underwent a VA physical examination in November 
2000.  In part, the diagnostic assessment was that the 
appellant had considerable cervical spine degenerative joint 
disease and bulging discs, with "very[,] very limited" 
functional ability.  The examiner opined that the appellant 
was not employable, and that this inability was due more to 
his cervical disorder than any lumbosacral spine symptoms.   



Analysis

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001).   Regulations have been implemented in support of the 
VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Although this case was developed prior to VCAA, a remand for 
further development under VCAA is not necessary.  The 
claimant has been provided with statements of the case to 
inform him of the applicable laws and regulations.   The case 
has been remended for development, and over the course of the 
development the claimant has been informed of the evidence 
and information necessary to substantiate his claim.   The RO 
has asssisted in obtaining all relevant available evidence, 
including private physicians' reports and Social Security 
reports.  Under these circumstances, there is no reasonable 
possibility that further assistance to the claimant would aid 
in substantiating the claim.  For this reason, the case will 
not be remanded. 38 U.S.C.A. § 5103A.

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service connected disability.  38 
U.S.C.A. §§ 501, 1155; 38 C.F.R. § 4.16.   

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2000).  If the veteran's service connected 
disability or disabilities do not equal the percentage 
requirements of § 4.16(a), 
38 C.F.R. § 4.16(b) provides that veterans may have their 
cases submitted to the Director for extra-schedular 
consideration if the RO determines that they are unemployable 
by reason of their service connected disabilities.

As noted, in accordance with the provisions of applicable 
regulation, the appellant's claim for a total disability 
rating based upon individual unemployability matter was 
referred to the Director for extraschedular consideration in 
March 1999.  38 C.F.R. 
§ 3.321(b)(1).  In May 2001, the Director found that although 
the appellant did not meet criteria for the assignment of a 
total rating based upon extraschedular considerations, the 
evidence warranted the assignment of a 60 percent rating for 
a cervical spine disability, which was also found to render 
the appellant unemployable and  therefore entitled to a total 
disability rating.  

In Floyd, supra., the U.S. Court of Appeals for Veterans 
Appeals (Court) noted that under the relevant statutory and 
regulatory scheme, the "proper procedure for extraschedular 
consideration . . .requires consideration in the first 
instance" by the Director.  Floyd, 9 Vet. App. at 95.  
(Italics added).  In this matter, the specified review of 
first instance has been accomplished by the Director, and an 
extraschedular evaluation was denied.  

Factually, it cannot be doubted that the appellant has been 
totally disabled since the inception of his claim for a total 
disability evaluation in October 1994.  In this regard, the 
SSA found that the appellant was totally disabled within the 
meaning of that agency's rules and regulations in December 
1992.  The SSA's report indicates that the finding was based 
upon the appellant's occupational impairment caused by 
arthritis in several appendages.  This finding was echoed in 
part by the Director in May 2001 to the extent that the 
appellant was found totally disabled, but further that it was 
impossible to separate the service-connected cervical spine 
symptoms from those of a non-service-connected source.   

The medical evidence indicates that the appellant's total 
impairment cited by both the SSA and the Director is 
consistent throughout the period beginning in October 1994:  
the appellant is shown to be unable to move his neck; he is 
in relatively constant pain, (at one instance such that 
turning his neck caused him to lose consciousness); surgical 
intervention is not recommended; and the appellant's use of a 
neck brace would likely present him as an employment 
liability to prospective employers.  

Given this medical evidence of record, the appeal will be 
granted.  


ORDER

A total disability evaluation for the period preceding 
December 7, 1999,  is granted, subject to the statutes and 
regulations governing the payment of monetary awards.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

